Exhibit 10.43

AMENDMENT NO. 6 TO LEASE

THIS AGREEMENT made this 20th day of May, 2010, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTON SERVICES, as Lessee located at 2841-2931 Old State Route 73,
Wilmington, Ohio 45177.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003, November 11, 2006, October 13, 2009 and
February 5, 2010, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term and revise rent.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective December 1, 2010, the term of this Lease shall be extended for an
additional one (1) year, for a total term of eighteen (18) years, two
(2) months, commencing October 1, 1993 and ending November 30, 2011, both dates
inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Leased Premises and that the Lease is valid and presently in full force and
effect. Lessee accepts the Premises in its present “as is” condition.

3. Article 3. RENT. shall be revised as follows.

For the period commencing December 1, 2010 and ending November 30, 2011, the
Lessee shall pay to the Lessor as Annual Rent for the Leased Premises the sum of
FOUR HUNDRED FORTY-EIGHT THOUSAND FIVE HUNDRED TWELVE AND 00/100 DOLLARS
($448,512.00) which shall be paid in equal monthly installments of THIRTY-SEVEN
THOUSAND THREE HUNDRED SEVENTY-SIX AND 00/100 DOLLARS ($37,376.00), due and
payable on the first day of each month, in advance, without demand.

Checks should be made payable to EWE Warehouse Investments V, Ltd. and sent c/o
Easton & Associates, 10165 N.W. 19th Street, Miami, Florida 33172. Said rent
shall be paid to the Lessor, or to the duly authorized agent of the Lessor, at
its office during business



--------------------------------------------------------------------------------

hours. If the commencement date of this Lease is other than the first day of the
month, any rental adjustment or additional rents hereinafter provided for shall
be prorated accordingly. The Lessee will pay the rent as herein provided,
without deduction whatsoever, and without any obligation of the Lessor to make
demand for it. Any installment of rent accruing hereunder and any other sum
payable hereunder, if not paid when due, shall bear interest at the rate of
eighteen percent (18%) per annum until paid.

4. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 20th day of May, 2010, as to Lessee and this
21st day of May, 2010, as to Lessor.

 

Signed and acknowledged

     Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the presence of:         
By:   MV Realty, Inc.          Its:   Managing Agent

/s/ CHARLES A. MCCOSH

     By:  

/s/ BARBARA J. GILMORE

       Barbara J. Gilmore

Charles A. McCosh

       Authorized Signer Print Name           

KELLI L WILSON

          

Kelli L. Wilson

           Print Name                 LESSEE:   MERRIMACK SERVICES CORPORATION
       dba PC CONNECTION SERVICES

/s/ PAM J CARTER

     By:  

/s/ ROBERT A. PRATT

Pamela J. Carter

     Title:   VP Facilities and Site Services Print Name           

/s/ Linda Jackson

          

Linda Jackson

           Print Name           

[NOTARY ON NEXT PAGE…]



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 21st day of May, 2010,
by Barbara J. Gilmore, Authorized Signer of MV Realty, Inc., Managing Agent of
EWE WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/s/ Teresa B. Lyon

Notary Public

STATE OF New Hampshire, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 20 day of May, 2010, by
Robert A. Pratt, the VP of MERRIMACK SERVICES CORPORATION dba PC CONNECTION
SERVICES, a corporation on behalf of said corporation.

 

/s/ Dolores R. Collins

NOTARY PUBLIC